Case 20-30524-KLP    Doc 9-2 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                    Exhibit(s) Amended Motion Page 1 of 22
Case 20-30524-KLP    Doc 9-2 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                    Exhibit(s) Amended Motion Page 2 of 22
Case 20-30524-KLP    Doc 9-2 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                    Exhibit(s) Amended Motion Page 3 of 22
Case 20-30524-KLP    Doc 9-2 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                    Exhibit(s) Amended Motion Page 4 of 22
Case 20-30524-KLP    Doc 9-2 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                    Exhibit(s) Amended Motion Page 5 of 22
Case 20-30524-KLP    Doc 9-2 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                    Exhibit(s) Amended Motion Page 6 of 22
Case 20-30524-KLP    Doc 9-2 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                    Exhibit(s) Amended Motion Page 7 of 22
Case 20-30524-KLP    Doc 9-2 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                    Exhibit(s) Amended Motion Page 8 of 22
Case 20-30524-KLP    Doc 9-2 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                    Exhibit(s) Amended Motion Page 9 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 10 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 11 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 12 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 13 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 14 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 15 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 16 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 17 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 18 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 19 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 20 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 21 of 22
Case 20-30524-KLP Doc 9-2 Filed 02/06/20     Entered 02/06/20 12:43:58   Desc
                 Exhibit(s) Amended Motion   Page 22 of 22
